Case: 14-60690      Document: 00513134410         Page: 1    Date Filed: 07/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60690
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 29, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TONY JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:13-CR-8-3


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Tony Jones appeals his guilty plea conviction of conspiracy to defraud
the United States Treasury, contending that the district court plainly erred in
imposing a 105-month term of imprisonment. Jones challenges the district
court’s denial of the Government’s motion for a downward departure, the
denial of a reduction in his offense level for acceptance of responsibility, and
the weighing of the 18 U.S.C. § 3553(a) factors. Relying on the appellate waiver


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60690     Document: 00513134410      Page: 2   Date Filed: 07/29/2015


                                  No. 14-60690

in the plea agreement, the Government seeks the dismissal of the appeal or,
alternatively, a summary affirmance.            Jones does not challenge the
voluntariness of the appeal waiver provision, but asserts that a miscarriage of
justice will occur if the waiver is enforced.
      Our review of the record shows that Jones’s appeal waiver was knowing
and voluntary and that, under the plain language of the plea agreement, the
waiver applies to the circumstances at hand. See United States v. Bond, 414
F.3d 542, 544 (5th Cir. 2014). Jones’s argument that his claims should be
analyzed for a miscarriage of justice in spite of the validity of the waiver of
appeal lacks merit. Accordingly, Jones’s appeal waiver bars review of the
issues he seeks to raise on appeal. Id. at 546.
       Accordingly, IT IS ORDERED that the Government’s motion to dismiss
the appeal is GRANTED, and the appeal is DISMISSED. The Government’s
motion for summary affirmance is DENIED.




                                         2